February 17, 2012 VIA EDGAR The United States Securities and Exchange Commission treet, NE Washington, D.C. 20549 Subject:Nationwide VL Separate Account - G Nationwide Life and Annuity Insurance Company SEC File No. 333-146650 CIK No. 0001313581 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 and on behalf of the Nationwide VL Separate Account - G (the “Variable Account”) and Nationwide Life and Annuity Insurance Company (“the Company”), we certify that the form of the prospectus which would have been filed under paragraphs (b) or (c) of Rule 497 does not differ from the form of the prospectus contained in Post Effective Amendment No. 12 to the Registration Statement for the Company and the Variable Account which became effective February 14, 2012. Please contact me direct at (614) 677-3548 if you have any questions regarding this filing. Very truly yours, NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY /s/ SHAWN M. PARRY Shawn M. Parry Senior Counsel
